Citation Nr: 0413066	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for insomnia to include 
as due to an undiagnosed illness. 

3.  Entitlement to service connection for knots and bumps on 
the back to include as due to an undiagnosed illness. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from July 1979 to January 
1985 and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The case has since been transferred to the RO in 
Cleveland, Ohio.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran claims that he suffers from migraine headaches, 
insomnia as well as knots and bumps on his back, all of which 
began either while serving on active duty in the Southwest 
Asia theater of operations during the Persian Gulf War or in 
close proximity thereto.  However, the Board finds that 
additional development is required before the Board can 
adjudicate these claims.

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2003).

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  Id.

The RO denied the veteran's claims for service connection for 
migraine headaches, insomnia, and knots and bumps on his back 
were denied on the basis that there is no evidence that he 
suffers from any of these disabilities.  However, the Board 
finds that consideration should be given to adjudication of 
the veteran's claims under the above provisions pertaining to 
undiagnosed illnesses.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Before adjudicating these claims, however, the 
Board finds that the veteran should be afforded appropriate 
examinations to determine whether his complaints are 
attributable to a known clinical diagnosis, and, if so, 
whether any such diagnosis is related to service.  If no 
diagnosis is provided, it should be determined whether the 
appellant suffers from an undiagnosed illness as a result of 
his service in the Persian Gulf.  

The Board also notes that, in his VA Form 9 submitted in 
August 2003, the veteran requested a local hearing with a 
Cleveland RO Decision Review Officer.  However, no such 
hearing has been scheduled.  Accordingly, the case must be 
remanded so that the RO can schedule the veteran for the 
requested hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request verification of 
the veteran's Southwest Asia service from 
the appropriate service department 
entity.  The RO should ensure that 
official verification of this service is 
associated with the record.

2.  Once the veteran's Persian Gulf War 
service has been verified, the veteran 
should be scheduled for an appropriate VA 
examination to determine the nature and 
etiology of his headaches.  The examiner 
should review the claims folder and 
perform any necessary tests and studies.  
Based on a review of the claims file and 
a thorough examination, the examiner 
should answer the following questions.

(a) If the veteran's complaints of 
headaches are attributable to a known 
diagnostic entity, the examiner should 
determine whether it is at least as 
likely as not (50 percent probability or 
greater) that any such disability is 
related to the veteran's period of 
service. 

(b) If no diagnosis is medically possible 
concerning the veteran's complaints of 
headaches, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any symptoms are 
related to the veteran's period of 
service, namely his service in the 
Southwest Asia theater of operations.  If 
any condition is undiagnosed, the 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving headaches and 
provide details about the onset, 
frequency, duration, and severity of all 
complaints.  The examiner should indicate 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving 
headaches.  

The examiner should provide the rationale 
on which all opinions are based.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
complaints involving insomnia.  The 
examiner should review the claims folder 
and perform any necessary tests and 
studies.  Based on a review of the claims 
file and a thorough examination, the 
examiner should answer the following 
questions.

(a) The examiner should indicate whether 
the veteran manifests signs and symptoms 
of an undiagnosed illness primarily 
manifested by insomnia, or a medically 
unexplained chronic multisymptom illness, 
such as chronic fatigue syndrome, as a 
consequence of his service in the Persian 
Gulf War.  The examiner should note and 
detail all reported signs and symptoms of 
a chronic disability involving insomnia, 
and determine whether there are any 
objective medical indications that the 
veteran is suffering from a chronic 
disability involving insomnia.  

(b)  The examiner should also indicate if 
insomnia is attributable to a known 
diagnosis and, if so, whether it is at 
least as likely as not that this disorder 
is related to any period of active 
service or to a service-connected 
disability.

The examiner should provide the rationale 
on which all opinions are based.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
knots and bumps on his back.  The 
examiner should review the claims folder 
and perform any necessary tests and 
studies.  Based on a review of the claims 
file and a thorough examination, the 
examiner should answer the following 
questions.

(a) If the veteran's complaints involving 
knots and bumps on his back are 
attributable to a known diagnostic 
entity, the examiner should determine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any such disability is related to the 
veteran's period of service. 

(b) If no diagnosis is medically possible 
concerning the veteran's complaints 
involving knots and bumps on his back, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any symptoms are related to the 
veteran's period of service, namely his 
service in the Southwest Asia theater of 
operations.  If any condition is 
undiagnosed, the examiner should note and 
detail all reported signs and symptoms of 
a chronic disability involving knots and 
bumps on his back, and provide details 
about the onset, frequency, duration, and 
severity of all complaints.  The examiner 
should indicate whether there are any 
objective medical indications that the 
veteran is suffering from a chronic 
disability involving knots and bumps on 
his back.  

The examiner should provide the rationale 
on which all opinions are based.

5.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA).

6.  The RO should schedule the veteran 
for a local hearing at the RO as soon as 
practicable.  If the veteran indicates 
that he no longer wants a hearing or 
fails to appear, that fact should be 
documented in the record. 

7.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including but not limited to 
the criteria set forth at 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

If any benefit sought is not granted, the veteran and his 
representative, if any, should be furnished with a 
supplemental statement of the case which includes all 
appropriate citation pertaining to undiagnosed illnesses.  
Thereafter, the veteran and his representative, if any, must 
be afforded an appropriate opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit  


additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




